Citation Nr: 1203700	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to April 1962.  

This matter comes before the Board of Veterans' Appeals from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In August 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veteran's Law Judge.  Then, in October 2009 and again in April 2011, the Board remanded the claim for additional development.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed left shoulder disability is etiologically related to a muscle injury and rotator cuff tear incurred in February 1960, during his period of active duty.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2011).

Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, tendonitis and rotator cuff injuries are not classified as chronic disorders for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board and RO, contends that he suffers from chronic left shoulder problems that had their onset in service.  Specifically, he asserts that, shortly after his enlistment in February 1960, he and a fellow service member were playing around on a table when he slipped and fell, landing on his left arm and shoulder.  The impact of the fall, the Veteran now maintains, caused his left shoulder muscles to tear and his rotator cuff to dislocate.  He further maintains that, despite treating his injury with a regimen of hot compresses, he continued to experience left shoulder pain throughout the remainder of his active duty.  The Veteran concedes that he declined in-service medical care, having been warned that a trip to the dispensary might result in a court-martial.

Consistent with the Veteran's account, his service medical records are negative for any complaints or clinical findings of left shoulder or arm problems.  Nor were any such problems reported or shown at the time of his February 1962 service separation examination.  Accordingly, the Board finds that chronicity in service is not established in this case and that a showing of continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303 (b) (2011). 

The first post-service medical records pertaining to the issue on appeal are dated in January 1997.  At that time, the Veteran underwent a private X-ray examination, which revealed mild degenerative changes in the right and left acromioclavicular joints.  Subsequent private medical records, dated from 1997 to 2002, show extensive outpatient treatment for hand and finger problems.  However, those records are negative for any specific complaints or clinical findings involving the left shoulder.  

With respect to the Veteran's VA clinical history, the earliest reports of left shoulder problems are dated in November 2005, when he complained of shoulder pain that had persisted for approximately one week.  Contemporaneous testing revealed a possible ligament strain of the left rotator cuff, while X-rays showed moderate degenerative changes in the left acromioclavicular joint.  However, no signs of acute fracture or dislocation were found.  

One month later, in December 2005, the Veteran returned to the VA outpatient facility with additional complaints of pain in his left shoulder.  While he denied any recent accidents or injuries involving that joint, clinical testing yielded a diagnosis of chronic left rotator cuff strain.  The Veteran was subsequently prescribed a regimen of outpatient physical therapy.  While undergoing that treatment, he told his VA medical providers that he had injured his shoulder years earlier, during his period of active duty.  However, he conceded that his symptoms had only recently worsened to the point that he experienced marked pain and limitation of motion in his left arm.  

The record thereafter shows that, in October 2006, the Veteran underwent an operation to repair a torn left rotator cuff.  During a subsequent VA outpatient visit in December 2006, he reported that his left shoulder condition had begun the previous year.  The Veteran added that, while his recent surgery had helped to alleviate his pain, he continued to experience difficulty using his shoulder.  Subsequent VA outpatient records show that the Veteran continued to receive physical therapy for his left shoulder symptoms, but declined any additional surgical intervention.  

A treatment record dated in November 2008 shows that the Veteran told a private clinician that his left shoulder problems had begun in service.  Concurrent X-rays revealed glenohumeral arthritic changes with marked superior migration of the humeral head.  Those findings were considered suggestive of a massive left rotator cuff tear.

In accordance with the Board's initial remand, the Veteran was afforded a July 2010 VA examination in which he complained of chronic pain, stiffness, weakness, decreased speed of joint motion, and tenderness in his left shoulder.  The Veteran reported that his left shoulder problems had first manifested during his period of active duty, when he had fallen off a picnic table and injured his left arm.  Since that time, the Veteran added, he had continued to experience chronic left shoulder pain and related symptoms, which had progressively worsened in recent years.

In addition to recording the Veteran's subjective history, the July 2010 examiner reviewed the claims folder and specifically noted the clinical findings leading up to the October 2006 left shoulder arthroscopy.  That examiner also noted that the Veteran, by his own admission, was not seeking any current treatment for his left shoulder.

On clinical testing, the Veteran exhibited left shoulder flexion and abduction that were each limited to 90 degrees.  In contrast, his left shoulder internal and external rotation measurements were both within normal limits.  Nevertheless, all of the Veteran's ranges of motion were found to be limited by pain.  He was also shown to have additional functional loss on repetitive motion.  

Based on the results of the examination and a review of the pertinent evidence of record, the July 2010 VA examiner diagnosed the Veteran with an irreparable left rotator cuff tear.  The examiner opined that the Veteran's left shoulder disability was at least as likely as not related to his military service.  As a rationale for that opinion, the VA examiner noted that the Veteran's current symptoms were consistent with a decades-old left shoulder injury.  That examiner further noted that, while such an injury was not expressly documented in the Veteran's service medical records, he had provided a detailed lay account of the circumstances under which it had occurred.  Additionally, that examiner noted that the Veteran had provided a plausible reason for declining in-service medical treatment, specifically because he was afraid of being court-martialed.

Pursuant to the Board's second remand, the Veteran underwent a follow-up VA examination in May 2011.  At that time, he recounted his history of in-service injury and subsequent development of left shoulder problems.  The Veteran reported that he had sought post-service private and VA treatment for left shoulder pain and related symptoms.  The Veteran noted that the physical therapy he had received had not resulted in any significant improvement in his left shoulder.  However, he added that the injections administered at a local VA clinic had reduced his overall level of pain and improved his range of motion in that joint.

On physical evaluation, the Veteran displayed marked tenderness to palpation and diffuse pain, anteriorly and superiorly, in his left shoulder.  He also exhibited significant left shoulder impingement and limitation of motion.  However, no strength or sensory deficits were shown.  Nor were any gross deformities noted throughout the affected joint.

X-rays revealed a progression of the degenerative changes previously noted in the left acromioclavicular joint.  Additional left shoulder abnormalities (high-riding humerus and thinning of the cortices of the glenohumeral joint) were also shown.  However, no tissue deformities were found.

In addition to the clinical interview and physical assessment, the May 2011 examination, like the one administered in July 2010, included a complete review of the Veteran's claims folder.  However, unlike the previous examiner, the May 2011 examiner did not render a definitive opinion with respect to the etiology of the Veteran's left shoulder problems.  Instead, that examiner stated that, absent any clinical evidence of a left shoulder disability in service or for two decades thereafter, he could not resolve the issue of whether the Veteran's current disability was service-related without resorting to speculation.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the July 2010 VA examiner's opinion, which relates the Veteran's current left shoulder problems to his reported in-service injury, to be the most probative and persuasive evidence of record.  That opinion was based on a detailed examination of the Veteran and a review of his entire claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the July 2010 examiner's opinion was undertaken directly to address the issue on appeal.  Moreover, that opinion was supported by a detailed rationale that demonstrated an understanding of the Veteran's pertinent lay and clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board acknowledges that the examiner's specific findings of an in-service injury were not supported by the Veteran's service records.  Nevertheless, the Board finds that the examiner effectively resolved that discrepancy by noting that the Veteran had provided a plausible explanation for his lack of in-service treatment.  Further, there is no competent evidence in the claims folder that otherwise contradicts the July 2010 examiner's findings.

The Board recognizes that the above examiner's findings may be considered at odds with the subsequent VA examination report, which was rendered in accordance with the Board's second remand and constitutes the most recent evidence of record.  However, the Board considers that May 2011 report to be inherently speculative in nature and, thus, of limited probative value.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren v. Brown, 6 Vet. App. 4 (1993).  Therefore, that report does not undermine the evidentiary weight of the initial July 2010 VA opinion.  In any event, the Board observes that, in declining to render a determinative etiological finding regarding the Veteran's current left shoulder problems, the May 2011 examination report is not wholly inconsistent with the July 2010 examiner's probative opinion.  Moreover, notwithstanding the inadequacies of the May 2011 report, an additional VA opinion is not warranted to ensure compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  On the contrary, obtaining such an opinion in this instance would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant his left shoulder claim.

Specifically, the evidence of record supports a finding that the Veteran's in-service injury caused or aggravated his current left shoulder problems.  Indeed, that was the exact finding reached by the July 2010 VA examiner, whose report the Board considers highly probative and persuasive.  Accordingly, the Board finds that the overall evidence establishes a nexus between the Veteran's service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Such a nexus is sufficient to warrant a grant of service connection on a direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In reaching this conclusion, the Board recognizes that a threshold element for service connection, evidence of an in-service injury, is not documented in the Veteran's service medical records.  Nevertheless, a Veteran's lay assertions may serve as sufficient evidence of an in-service disease or injury.  Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  That includes cases such as this one where those lay assertions are supported by a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Additionally, the Board considers it significant that the Veteran has attested to a history of chronic left shoulder problems, which lies within the realm of his experience and which he is therefore competent to report.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's account to be credible as it has been uniformly consistent throughout the pendency of the appeal.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Prior to filing his claim for service connection, the Veteran indicated that his left shoulder problems had only arisen in recent years.  However, he later clarified that it was the worsening, as opposed to the initial onset, of those problems that had manifested after service.  The Board finds that the Veteran's statements, in tandem with the other pertinent evidence of record, establishes a continuity of left shoulder symptoms since service, which further supports claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Based on the foregoing, the Board finds the balance of positive and negative evidence is at least in equipoise with respect to the Veteran's claim for service connection for a left shoulder disability.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that his claim for service connection for a left shoulder disability should be granted.  38 U.S.C.A. § 5107 (b) (West 2002 & 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


